DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 depends on claim 21, however, claim 21 recites, in part, “wherein adjusting the SLIV”, however the disclosure of claim 21 does not recite, or speak “adjusting the SLIV”, in stead claim 27 recites “adjusting the SLIV”. Thus, claim 28 is indefinite for reciting adjust the SLIV wherein claim 21 from which it depends does not recite adjusting the SLIV.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 21, and 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0312713 A1).
Regarding claims 1 and 21, Yang discloses:
A user equipment (UE) for wireless communication, comprising: 
a memory (fig.4 discloses a memory); and 
one or more processors (fig.4 which discloses a UE with a processor) operatively coupled to the memory (fig.4 element 442-440 teaches the memory in combination with the controller/processor), the memory and the one or more processors configured to: 
receive a physical downlink shared channel (PDSCH) grant scheduling a set of PDSCH transmissions (fig.9 element 904 and par.[0076] discloses that the UE receives scheduling for at least two PDSCH transmissions), wherein one or more PDSCH transmissions (fig.9 which discloses the two or more PDSCH transmissions), of the set of PDSCH transmissions (fig.9 which discloses the two or more PDSCH transmissions), are associated with a size and length indicator value (SLIV) (fig.7 and par.[0065] describes the PDSCH mapping which uses the SLIV, which is a convention in New Radio (NR)), and wherein at least one orthogonal frequency division multiplexing (OFDM) symbol overlaps with a semi-static uplink symbol (fig.12 and par.[0093 – 0094] describe that the UE encounters a symbol candidate that overlaps with another candidate, for example “E” overlaps with “ABCD”); and 
monitor for at least one PDSCH transmission, of the set of PDSCH transmissions, in accordance with the PDSCH grant (fig.9 element 908 wherein the UE receives PDSCH and provides ACK/NACK feedback).

Regarding claims 11 and 29, Yang discloses:
A base station (gNB) for wireless communication, comprising: 
a memory (fig.4 discloses a memory); and 
one or more processors (fig.4 which discloses a UE with a processor) operatively coupled to the memory (fig.4 element 482-480 teaches the memory in combination with the controller/processor), the memory and the one or more processors configured to: 
transmitting a physical downlink shared channel (PDSCH) grant scheduling a set of PDSCH transmissions (fig.9 element 904 and par.[0076] discloses that the UE receives scheduling for at least two PDSCH transmissions), wherein one or more PDSCH transmissions (fig.9 which discloses the two or more PDSCH transmissions), of the set of PDSCH transmissions (fig.9 which discloses the two or more PDSCH transmissions), are associated with a size and length indicator value (SLIV) (fig.7 and par.[0065] describes the PDSCH mapping which uses the SLIV, which is a convention in New Radio (NR)), and wherein at least one orthogonal frequency division multiplexing (OFDM) symbol overlaps with a semi-static uplink symbol (fig.12 and par.[0093 – 0094] describe that the UE encounters a symbol candidate that overlaps with another candidate, for example “E” overlaps with “ABCD”); and 
transmitting for at least one PDSCH transmission, of the set of PDSCH transmissions, in accordance with the PDSCH grant (fig.9 element 908 wherein the UE receives PDSCH and provides ACK/NACK feedback).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 21-23, and 29-30, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schober et al. (US 2021/0153185 A1).
Regarding claims 1 and 21, Schober discloses:
a user equipment (UE) for wireless communication, comprising: 
a memory (fig.6 discloses a memory, par.[0154]); and 
one or more processors (fig.6 which discloses a UE with a processor, par.[0154]) operatively coupled to the memory (fig.6 par.[0154]), the memory and the one or more processors configured to: 
receive a physical downlink shared channel (PDSCH) grant scheduling a set of PDSCH transmissions (par.[0054] describes mini-slots wherein within a slot multiple PDSCH for a UE may be scheduled ), wherein one or more PDSCH transmissions (par.[0154] which describes that the mini-slots may comprise a plurality of PDSCH), of the set of PDSCH transmissions (par.[0154] which discloses a plurality of PDSCHs), are associated with a size and length indicator value (SLIV) (par.[0154] describes the PDSCH mapping which uses the SLIV, which is a convention in New Radio (NR)), and wherein at least one orthogonal frequency division multiplexing (OFDM) symbol overlaps with a semi-static uplink symbol (par.[0056] which recites, “In addition, if a candidate PDSCH as determined by SLIV value overlaps with UL symbol, the PDSCH transmission is forbidden and therefore, this candidate PDSCH corresponding to a SLIV value cannot be an occasion for candidate PDSCH reception.”); and 
monitor for at least one PDSCH transmission, of the set of PDSCH transmissions, in accordance with the PDSCH grant (par.[0075] which recites, in part, “monitoring, for each of a first resource and a second resource different from the first resource and for each of the first type occasions, and for each of the second type occasions if a respective transmission is successfully received; acknowledging, in a codebook comprising an ordered sequence of acknowledgment bits for each of the first resource and the second resource and for each of the first type occasions and for each of the second type occasions”).
Regarding claims 2, 12, 22, and 30, Schober discloses:
determining a scheduling error based at least in part on the at least one OFDM symbol conflicting with the semi-static uplink symbol (par.[056] which recites, in part, “if a candidate PDSCH as determined by SLIV value overlaps with UL symbol, the PDSCH transmission is forbidden”, that is, when the downlink and uplink symbols overlap the particular occasion is considered an error (e.g. forbidden transmission) in the system). 
Regarding claims 3, 13, and 23, Schober discloses:
cancel reception of the one or more PDSCH transmissions based at least in part on the at least one OFDM symbol overlapping with semi-static uplink symbol (par.[0056] which recites, in part, “if a candidate PDSCH as determined by SLIV value overlaps with UL symbol, the PDSCH transmission is forbidden and therefore, this candidate PDSCH corresponding to a SLIV value cannot be an occasion for candidate PDSCH reception” and par.[0097] which recites, in part, “Current CB design, as described above, cannot support parallel (that is, fully or partly overlapping in time) PDSCH transmissions, because parallel transmissions are removed from occasions for candidate PDSCH reception in “SLIV pruning” stage.”); and
wherein the one or more processors, when monitoring for the set of PDSCH transmissions, are configured to:
monitor for at least one PDSCH transmission based at least in part on cancelling reception of the one or more PDSCH transmissions (par.[0075] which recites, in part, “par.[0075] which recites, in part, “monitoring, for each of a first resource and a second resource different from the first resource and for each of the first type occasions, and for each of the second type occasions if a respective transmission is successfully received; acknowledging, in a codebook comprising an ordered sequence of acknowledgment bits for each of the first resource and the second resource and for each of the first type occasions and for each of the second type occasions”).


Regarding claims 11 and 29, Schober discloses:
A base station (gNB) for wireless communication, comprising: 
a memory (fig.4 discloses a memory); and 
one or more processors (fig.4 which discloses a UE with a processor) operatively coupled to the memory (fig.4 element 482-480 teaches the memory in combination with the controller/processor), the memory and the one or more processors configured to: 
transmit a physical downlink shared channel (PDSCH) grant scheduling a set of PDSCH transmissions (par.[0054] describes mini-slots wherein within a slot multiple PDSCH for a UE may be scheduled ), wherein one or more PDSCH transmissions (par.[0154] which describes that the mini-slots may comprise a plurality of PDSCH), of the set of PDSCH transmissions (par.[0154] which discloses a plurality of PDSCHs), are associated with a size and length indicator value (SLIV) (par.[0154] describes the PDSCH mapping which uses the SLIV, which is a convention in New Radio (NR)), and wherein at least one orthogonal frequency division multiplexing (OFDM) symbol overlaps with a semi-static uplink symbol (par.[0056] which recites, “In addition, if a candidate PDSCH as determined by SLIV value overlaps with UL symbol, the PDSCH transmission is forbidden and therefore, this candidate PDSCH corresponding to a SLIV value cannot be an occasion for candidate PDSCH reception.”); and 
transmitting for at least one PDSCH transmission, of the set of PDSCH transmissions, in accordance with the PDSCH grant (par.[0075] which recites, in part, “monitoring, for each of a first resource and a second resource different from the first resource and for each of the first type occasions, and for each of the second type occasions if a respective transmission is successfully received; acknowledging, in a codebook comprising an ordered sequence of acknowledgment bits for each of the first resource and the second resource and for each of the first type occasions and for each of the second type occasions”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claims 1, 11, 21, and 29, in view of Wilus Inc. “Remaining Issues on DL SPS for NR URLLC”, April 20th – 30th, 2020, R1-2002638 submitted as prior art in the IDS dated 06/24/2022.
Regarding claims 4 and 14, Schober discloses the method of claims 1, 11, 21, and 29, however, Schober does not disclose:
delaying the reception of the one or more PDSCH transmissions and one or more scheduled PDSCH transmissions subsequent to the one or more PDSCH transmissions based at least in part on the at least one OFDM symbol overlapping with the semi-static uplink symbol; and 
wherein the one or more processors, when monitoring for the set of PDSCH transmissions, are configured to:
 monitor for the set of PDSCH transmissions based at least in part on delaying reception of the one or more PDSCH transmissions and the one or more scheduled PDSCH transmission subsequent to the one or more PDSCH transmissions.
However, the techniques were discussed in Wilus:
delaying the reception of the one or more PDSCH transmissions and one or more scheduled PDSCH transmissions subsequent to the one or more PDSCH transmissions based at least in part on the at least one OFDM symbol overlapping with the semi-static uplink symbol (sec.2 which recites, in part, “The first unclear point in option 1 is interaction of semi-static UL/DL configuration. If a SPS PDSCH overlaps with semi-static UL symbols, UE does not receive the SPS PDSCH. If a SPS PDSCH are determined by option 1 without considering semi-static UL/DL configuration, the SPS PDSCH may be dropped due to symbol direction. Thus, it is natural to check the symbol direction before performing the option 1 procedure.”); and 
wherein the one or more processors, when monitoring for the set of PDSCH transmissions, are configured to:
 monitor for the set of PDSCH transmissions based at least in part on delaying reception of the one or more PDSCH transmissions and the one or more scheduled PDSCH transmission subsequent to the one or more PDSCH transmissions (sec.2 which recites, in part, “However, if the collision check in the option 1 is performed over per-slot, the UE receives the SPS PDSCH with index 0 in the first slot and receives the SPS PDSCH with index 0 and 2 in the second slot. This is because the SPS PDSCH with index 0 and the SPS PDSCH with index 2 does not overlap in the second slot.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed  in Schober, with the methods for receiving PDSCH as discussed in Wilus. The motivation/suggestion would have been to provide methods for receiving multiple PDSCH in a slot or mini-slots.
Regarding claims 5 and 15, Wilus discloses:
wherein the one or more processors, when delaying the reception, are configured to: delay the reception for one slot (sec.2 which recites, in part, “The first unclear point in option 1 is interaction of semi-static UL/DL configuration. If a SPS PDSCH overlaps with semi-static UL symbols, UE does not receive the SPS PDSCH. If a SPS PDSCH are determined by option 1 without considering semi-static UL/DL configuration, the SPS PDSCH may be dropped due to symbol direction. Thus, it is natural to check the symbol direction before performing the option 1 procedure.”).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schober as applied to claims 1, 11, 21, and 29, in view of Choi et al. (US 2020/0214006 A1).
Regarding claims 6 and 16, Schober discloses that the uplink overlap with downlink, but does not disclose:
cancel reception of a last PDSCH transmission of the one or more PDSCH transmissions and one or more scheduled PDSCHs subsequent to the one or more PDSCH transmissions.
In an analogous art, the disclosure of Choi teaches:
cancel reception of a last PDSCH transmission of the one or more PDSCH transmissions and one or more scheduled PDSCHs subsequent to the one or more PDSCH transmissions (par.[0322] which recites, in part, “That is, in the slot indicated for PDSCH reception by the base station, if the symbol to receive the PDSCH is a DL symbol, the terminal receives the PDSCH, and if a symbol to receive a PDSCH overlaps at least one of a UL symbol or G consecutive flexible symbol(s) preceding the UL symbol, the terminal does not perform the reception of the PDSCH. That is, the base station cancels the transmission of the PDSCH without transmitting the PDSCH when the symbol in which the PDSCH is to be transmitted overlaps any one of the G symbols that can be used as a gap with the UL symbol.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed Schober, with the methods as discussed in Choi. The motivation/suggestion would have been to provide a method for acquiring a PDSCH even when the PDSCH and PUCCH overlap in time. 


Allowable Subject Matter
Claim 7-10, 17-20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The disclosure of claim 7 teaches adjusting the SLIV when the uplink symbol and downlink symbol overlap. None of the prior art references discloses explicitly, suggests, or renders obvious the limitation. 
Claims 8-10 depend on claim 7 and would be allowed for their dependency thereon. 
Claims 17-20, and 27, are directed to substantially similar subject matter as that of claims 7-10 and are in condition for allowance for the same reasons as stated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al. (US 2021/0112583 A1) “Systems and Method for Signaling Starting Symbols in Multiple PDSCH Transmission Occasions” see e.g. fig.8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411